     Case 4:18-cr-06054-EFS    ECF No. 130    filed 10/24/19   PageID.2184 Page 1 of 16




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Daniel Hugo Fruchter
 3
     Tyler H.L. Tornabene
 4   Assistant United States Attorneys
     Post Office Box 1494
 5
     Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                          UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF WASHINGTON
 9   UNITED STATES OF AMERICA,
10
                                 Plaintiff,          4:18-CR-6054-EFS
11
12                     vs.                          United States’ Witness List
13   SAMI ANWAR,
14   MID COLUMBIA RESEARCH LLC
     ZAIN RESEARCH, LLC
15
16                              Defendants.
17         Plaintiff, United States of America, by and through William D. Hyslop, United
18 States Attorney for the Eastern District of Washington, and Daniel Hugo Fruchter and
19 Tyler H.L. Tornabene, Assistant United States Attorneys, submits the attached Exhibit
20 List for trial scheduled to commence November 4, 2019:
21        Dated: October 24, 2019.
22
                                                 Respectfully Submitted,
23
24
                                                 William D. Hyslop
25                                               United States Attorney
26
                                                 /s/ Dan Fruchter
27 United States’ Exhibit List - 1
28
     Case 4:18-cr-06054-EFS     ECF No. 130    filed 10/24/19   PageID.2185 Page 2 of 16




                                                  Daniel Hugo Fruchter
 1
                                                  Tyler H.L. Tornabene
 2                                                Assistant United States Attorneys
 3
 4                              CERTIFICATE OF SERVICE
 5
           I hereby certify that on October 24, 2019, I electronically filed the foregoing
 6
     with the Clerk of the Court using the CM/ECF system which will send notification of
 7
     such filing to the following:
 8
     John Gary Metro, Counsel for Defendant
 9
10
11
12                                                s/Dan Fruchter
                                                  Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27 United States’ Exhibit List - 2
28
         United States v. Sami Anwar et al., 18-CR-6054-EFS (E.D. Wash.)
     Case
      United4:18-cr-06054-EFS
             States' Exhibit List             ECF No. 130            filed 10/24/19      PageID.2186 Page 3 of 16
         November 4, 2019


Exhibit Bates Beg No Bates End No. Description

1        10001512        10001512        Floor Plan

2    a   60021342        60021342.45     IRT Spreadsheet.pdf

2    b   60021187        60021187        PLACEHOLDER XLSX IRT Spreadsheet

3        21160007        21160007.02     12.9.2016 Email re Braeburn PI Contact Number

4        60021347        60021347        7.19.2017 IRT Entry re CAM 2038 dispensed

5        80000056        80000056.02     7.26.2017 EDC Entry re ECG Performed

6        80000057        80000057.02     7.26.2017 EDC Entry re injection site exam

7        80000058        80000058.02     7.28.2017 EDC Entry re all criteria met

8        60021348        60021348        8.14.2017 IRT Entry re CAM 2038 dispensed

9        60021349        60021349        8.15.2017 IRT Entry re Hydrocodone dispensed

10       60021343        60021343        8.15.2017 IRT Entry re CAM 2038 dispensed

11       80000059        80000059.02     8.22.2017 EDC Entry re all creteria met

12       80000060        80000060.02     8.22.2017 EDC Entry re all creteria met

13       80000061        80000061.02     8.22.2017 EDC Entry re all creteria met

14       80000062        80000062.02     8.29.2017 EDC Entry re injection site

15       80000063        80000063.02     8.29.2017 EDC Entry re blood sample

16       60021344        60021344        8.30.2017 IRT Entry re Hydrocodone dispensed

17       80000064        80000064.02     9.1.2017 EDC Entry re injection site

18       80000065        80000065.02     9.1.2017 EDC Entry re rescue meds dispensed

19       80000066        80000066.02     9.5.2017 EDC Entry re rescue meds dispensed

20       60021345        60021345        9.13.2017 IRT Entry re Hydorcodone dispensed

21       80000067        80000067.02     9.14.2017 EDC Entry re rescue meds dispensed

22       60021346        60021346        10.3.2017 IRT Entry re Hydorcodone dispensed

23       80000068        80000068.02     10.4.2017 EDC Entry re rescue meds dispensed

24       80000069        80000069.02     10.9.2017 EDC Entry re attendance

25       80000070        80000070.02     10.9.2017 EDC Entry re vital signs

26       80000071        80000071        3.17.17 Check 6878

27       80000072        80000072        4.13.2017 Check 69161

28       80000073        80000073        5.25.2017 Check 69821

29       80000074        80000074        6.8.2017 Check 70067

30       80000075        80000075        7.6.2017 check 70563

31       80000076        80000076        8.14.2017 Check 71010

32       80000077        80000077        9.17.2017 Check 71628
     Case 4:18-cr-06054-EFS             ECF No. 130          filed 10/24/19        PageID.2187 Page 4 of 16



Exhibit Bates Beg No Bates End No. Description

33      80000078     80000078      10.13.2017 Check 72068

34      80000079     80000079      11.27.2017 Check 72873

35      80000080     800000.10     11.22.2016 CSM Shipment Order 60372 112216

36      80000081     80000081.10   6.1.2017 CSM Shipment Order 68268 053117

37      80000082     80000082.08   7.24.2017 CMS Shipment Order 70550 072117

38      80000083     80000083.09   8.23.2017 CSM Shipment Order 71738 082317

39      80000084     80000084.07   9.26.2017 CSM Shipment Order 72994 092617

40      80000085     80000085.08   9.28.2017 CSM Shipment Order 73085 092717

41      16000887     16001971      EDC Entries for Cholesterol Study Subject 12361001

42      16001972     16002932      EDC Entries for Cholesterol Study Subject 12361002

43      16002933     16003118      EDC Entries for Cholesterol Study Subject 12361003

44      16003119     16004147      EDC Entries for Cholesterol Study Subject 12361004

45      16004148     16005066      EDC Entries for Cholesterol Study Subject 12361005

46      16005067     16006208      EDC Entries for Cholesterol Study Subject 12361006

47      16006209     16006562      EDC Entries for Cholesterol Study Subject 12361007

48      16006563     16007396      EDC Entries for Cholesterol Study Subject 12361008

49      16007397     16007956      EDC Entries for Cholesterol Study Subject 12361009

50      16007957     16008825      EDC Entries for Cholesterol Study Subject 12361010

51      16008826     16009319      EDC Entries for Cholesterol Study Subject 12361011

52      16009320     16009815      EDC Entries for Cholesterol Study Subject 12361012

53      16009816     16010263      EDC Entries for Cholesterol Study Subject 12361013

54      16010264     16011076      EDC Entries for Cholesterol Study Subject 12361014

55      16011077     16011235      EDC Entries for Cholesterol Study Subject 12361015

56      16011236     16011564      EDC Entries for Cholesterol Study Subject 12361016

57      16011565     16011770      EDC Entries for Cholesterol Study Subject 12361017

58      16011771     16012551      EDC Entries for Cholesterol Study Subject 12361018

59      16012552     16013360      EDC Entries for Cholesterol Study Subject 12361019

60      16013361     16013526      EDC Entries for Cholesterol Study Subject 12361020

61      16013527     16014076      EDC Entries for Cholesterol Study Subject 12361021

62      16014077     16014323      EDC Entries for Cholesterol Study Subject 12361022

63      16014324     16015098      EDC Entries for Cholesterol Study Subject 12361023

64      16015099     16015296      EDC Entries for Cholesterol Study Subject 12361024

65      16015297     16016068      EDC Entries for Cholesterol Study Subject 12361025
     Case 4:18-cr-06054-EFS             ECF No. 130            filed 10/24/19         PageID.2188 Page 5 of 16



Exhibit Bates Beg No Bates End No. Description

66      16016069     16016769      EDC Entries for Cholesterol Study Subject 12361026

67      16016770     16016940      EDC Entries for Cholesterol Study Subject 12361027

68      16016941     16017675      EDC Entries for Cholesterol Study Subject 12361028

69      16017676     16018376      EDC Entries for Cholesterol Study Subject 12361029

70      16018377     16018563      EDC Entries for Cholesterol Study Subject 12361030

71      16018564     16019341      EDC Entries for Cholesterol Study Subject 12361031

72      16019342     16019727      EDC Entries for Cholesterol Study Subject 12361032

73      16019728     16020485      EDC Entries for Cholesterol Study Subject 12361033

74      16020486     16021198      EDC Entries for Cholesterol Study Subject 12361034

75      16021199     16021884      EDC Entries for Cholesterol Study Subject 12361035

76      16021885     16022049      EDC Entries for Cholesterol Study Subject 12361036

77      16022050     16023206      EDC Entries for Cholesterol Study Subject 12361037

78      16023207     16023361      EDC Entries for Cholesterol Study Subject 12361038

79      16023362     16023490      EDC Entries for Cholesterol Study Subject 12361039

80      16023491     16023673      EDC Entries for Cholesterol Study Subject 12361040

81      10002374     10002374      Progress Note re Cholesterol Study Subject 1001

82      12000076     12000088      Certified WA SoS Records for Incorporation of Zain Research

83      13000001     13000002      Site Termination Letter for Cholesterol Study

84      13000798     13000799      FDA Form 1572 December 17 2013

85      13001081     13001188      FDA Establishment Inspection Report

86      13001204     13001219      Form FDA 483 for Zain Research

87      13001221     13001240      Zain Response to FDA 483

88      13001264     13001266      Amended Zain Response to FDA 483

89      13001434     13001435      FDA Form 1572 April 17 2014

90      13001436     13001437      FDA Form 1572 August 1 2014

91      13001438     13001439      FDA Form 1572 March 9 2015

92      13001557     13001565      FDA Warning Letter to Nand

93      15000162     15000186      Supporting docs for Pfizer Cholesterol Audit

94      15000382     15000384      Pfizer Letter to Zain re Cholesterol Study

95      15000392     15000392      Pfizer letter suspending Screening on Cholesterol Study

96      15000404     15000421      Pfizer Audit Report Cholesterol Study

97      15000432     15000434      Email Fast to Pena re Cholesterol Study

98      16000066     16000074      Email Ruoco to Ellingford re Cholesterol Study with attachment re payments
      Case 4:18-cr-06054-EFS            ECF No. 130             filed 10/24/19       PageID.2189 Page 6 of 16



Exhibit Bates Beg No Bates End No. Description

99      16000152     16000154      Cholesterol Study Critical Information Sheet

100     16000170     16000185      Email Ruoco to Winnestorfer re Payments for Cholesterol Study

101     16000189     16000193      Email Ellingford to Fegan re Cholesterol Study

102     16000194     16000194      Email Fegan to Anwar re closeout of cholesterol study

103     16000200     16000205      Email Ellingford to Durham

104     16000537     16000558      Clinical Study Agreement Cholesterol Study

105     16000879     16000886      ICON Payments Spreadsheet for Cholesterol Study

106     16023806     16023855      Subject Deviations for Cholesterol Study

107     16027032     16027035      Anwar email to Bonny Galazka re C 1073 14 protocol

108     16028361     16028362      Email Lei to Anwar

109     16028927     16028930      Email from ICON to Anwar re needed documents

110     16039525     16039662      Emails and Invoices for Cholesterol Study

111     16039697     16039844      Invoices for Cholesterol Study

112     16041020     16041020.06   Email Cruto to Heywood

113     16041060     16041060.03   Email Heywood to Noble

114     16041101     16041101      Email Heywood to Cruto et al.

115     22052166     22052166.04   Email Ellingford to Durham re Pfizer B1481020

116     23304738     23304738.06   Email to ICON RE contact number

117     23307222     2330722.03    Email to ICON re Audit

118     23340049     23340049.02   Email to FDA re Warning Letter

119     24000037     24000044      Ledger of Checks

120     24000080     24000081      List of Studies

121     24000087     24000087      List of Studies

122     24000285     24000286      Memos to File

123     24000338     24000356      Zain Research Audit Observations

124     24000381     24000388      Response to FDA Warning Letter

125     24000553     24000582      Ledger of Payments

126     24001271     24001314      Protocol Deviations for Cholesterol Study

127     10002323     10002326      Progress Notes and other Clinical Files

128     10002371     10002371      Progress Note Subject 1005 (ZIL)

129     10002372     10002372      Progress Note Subject 1005 (ZIL)

130     13000685     13000686      FDA 1572 Smoking Cessation 11/4/2013

131     13000687     13000688      FDA 1572 Smoking Cessation 9/7/2016
      Case 4:18-cr-06054-EFS            ECF No. 130             filed 10/24/19          PageID.2190 Page 7 of 16



Exhibit Bates Beg No Bates End No. Description

132     13000702     13000703      FDA 1572 Smoking Cessation 3/23/2015

133     15000001     15000002      Site Termination Letter from Pfizer re Smoking Cessation

134     15000067     15000075      Informed Consent for Smoking Study

135     15000077     15000078      Noncompliance Summary

136     15000096     15000113      Progress Notes re Smoking Cessation

137     15000243     15000243      Email from Scislowski to Fast re A3051073

138     15000435     15000499      Shipment info for Smoking Cessation Study

139     16039712     16039828      Smoking Cessation Invoices

140     17000003     17000003      Payment Spreadsheet for Smoking Study

141     17000004     17000029      Smoking Cessation Clinical Study Agreement

142     17000045     17000092      Impact Payment Breakdown for Smoking Cessation Study

143     17000094     17000096      Email from Lee re A3051073

144     17000118     17000141      Pfizer For Cause Audit re Smoking Cessation Study

145     17000170     17000328      Monitoring Reports for Smoking Cessation Study

146     17000361     17000361      Parexel Contact Log for Smoking Cessation Study

147     24000015     24000036      Informed Consent for Subject Smoking Cessation Study

148     24000093     24000284      Letter from Parexel to Anwar re Smoking Cessation Study

149     24000584     24000593      Email from Lee to Moulton and Sakic

150     24000657     24000658      Email from Lee to Ellingford and Birge re A3051073

151     24000665     24000665      Email Scislowski to Ellingford re Study A3051073

152     24000935     24000939      Email Munshi to Birge

153     24001955     24001958      Email Ellingford to Maksin and Durham

154     10001858     10001859      Form 1572 for Brackett Trials

155     10001860     10001861      Signed Clinical Trial Agreement

156     10001869     10001871      Email Jabbar to Schuster re Braeburn HS 16 555

157     12000001     12000009      Certified WA SoS Records for Incorporation of Bracket Trials

158     13000192     13000276      Establishment Inspection Report and Attachments

159     13000526     13000527      Email from Tierno re Complaint against Jabbar

160     13000911     13000912      Form 1572 for Brackett Trials 11/9/2016

161     13000913     13000918      Jabbar Resume

162     13001688     13001722      Clinical Trial Agreement for Bracket Trials

163     40029831     40029839      Mutual Nondisclosure Agreement for Bracket Trials

164     40029857     40029884      Letter from CSM with DEA 222 Forms for Bracket Trials
      Case 4:18-cr-06054-EFS            ECF No. 130          filed 10/24/19         PageID.2191 Page 8 of 16



Exhibit Bates Beg No Bates End No. Description

165     40030560     40030563      DEA 222 Forms for Bracket Trials

166     10000001     10000004      DEA 6 1 11 18 Intel Regarding MCR from ELLINGFORD Redacted

167     60000001     60000354      EDC Entries for Braeburn Study Blank EDC Entry Casebook

168     60000355     60000627      EDC Entries for Braeburn Study Subject 068 001

169     60000628     60001488      EDC Entries for Braeburn Study Subject 068 002

170     60001489     60001822      EDC Entries for Braeburn Study Subject 068 003

171     60001823     60002400      EDC Entries for Braeburn Study Subject 068 004

172     60002401     60003206      EDC Entries for Braeburn Study Subject 068 005

173     60003207     60003966      EDC Entries for Braeburn Study Subject 068 006

174     60003967     60003994      EDC Entries for Braeburn Study Subject 068 007

175     60003995     60004022      EDC Entries for Braeburn Study Subject 068 008

176     60004023     60004440      EDC Entries for Braeburn Study Subject 068 009

177     60004441     60005101      EDC Entries for Braeburn Study Subject 068 010

178     60005102     60005785      EDC Entries for Braeburn Study Subject 068 011

179     60005786     60006450      EDC Entries for Braeburn Study Subject 068 012

180     60006451     60007155      EDC Entries for Braeburn Study Subject 068 013

181     60007156     60007827      EDC Entries for Braeburn Study Subject 068 014

182     60007828     60008606      EDC Entries for Braeburn Study Subject 068 015

183     60008607     60009288      EDC Entries for Braeburn Study Subject 068 016

184     60009289     60009954      EDC Entries for Braeburn Study Subject 068 017

185     60009955     60010601      EDC Entries for Braeburn Study Subject 068 018

186     60010602     60011109      EDC Entries for Braeburn Study Subject 068 019

187     60011110     60011592      EDC Entries for Braeburn Study Subject 068 020

188     60011593     60011838      EDC Entries for Braeburn Study Subject 068 021

189     60011839     60012335      EDC Entries for Braeburn Study Subject 068 022

190     60012336     60012807      EDC Entries for Braeburn Study Subject 068 023

191     60012808     60013291      EDC Entries for Braeburn Study Subject 068 024

192     60013292     60013761      EDC Entries for Braeburn Study Subject 068 025

193     60013762     60014267      EDC Entries for Braeburn Study Subject 068 026

194     60014268     60014772      EDC Entries for Braeburn Study Subject 068 027

195     60014773     60015294      EDC Entries for Braeburn Study Subject 068 028

196     60015295     60015750      EDC Entries for Braeburn Study Subject 068 029

197     60015751     60016248      EDC Entries for Braeburn Study Subject 068 030
      Case 4:18-cr-06054-EFS            ECF No. 130          filed 10/24/19         PageID.2192 Page 9 of 16



Exhibit Bates Beg No Bates End No. Description

198     60016249     60016720      EDC Entries for Braeburn Study Subject 068 031

199     60016721     60017124      EDC Entries for Braeburn Study Subject 068 032

200     60017125     60017212      EDC Entries for Braeburn Study Subject 068 033

201     60017213     60017583      EDC Entries for Braeburn Study Subject 068 034

202     60017584     60017880      EDC Entries for Braeburn Study Subject 068 035

203     60017881     60018181      EDC Entries for Braeburn Study Subject 068 036

204     60018182     60018463      EDC Entries for Braeburn Study Subject 068 037

205     60018464     60018755      EDC Entries for Braeburn Study Subject 068 038

206     60018756     60019029      EDC Entries for Braeburn Study Subject 068 039

207     60019030     60019309      EDC Entries for Braeburn Study Subject 068 040

208     40001924     40002219      Subject Binder for Subject 068 001

209     40002220     40003401      Subject Binder for Subject 068 002

210     40003402     40003503      Subject Binder for Subject 068 003

211     40003504     40004199      Subject Binder for Subject 068 004

212     40004200     40005357      Subject Binder for Subject 068 005

213     40005358     40006323      Subject Binder for Subject 068 006

214     40006324     40006433      Subject Binder for Subject 068 007

215     40006434     40006567      Subject Binder for Subject 068 008

216     40006568     40007091      Subject Binder for Subject 068 009

217     40007092     40008149      Subject Binder for Subject 068 010

218     40008150     40009187      Subject Binder for Subject 068 011

219     40009188     40010225      Subject Binder for Subject 068 012

220     40010226     40011269      Subject Binder for Subject 068 013

221     40011270     40012267      Subject Binder for Subject 068 014

222     40012268     40013349      Subject Binder for Subject 068 015

223     40013350     40014389      Subject Binder for Subject 068 016

224     40014390     40015410      Subject Binder for Subject 068 017

225     40015411     40016494      Subject Binder for Subject 068 018

226     40016495     40017246      Subject Binder for Subject 068 019

227     40017247     40017976      Subject Binder for Subject 068 020

228     40017977     40018268      Subject Binder for Subject 068 021

229     40018269     40019042      Subject Binder for Subject 068 022

230     40019043     40019804      Subject Binder for Subject 068 023
      Case 4:18-cr-06054-EFS           ECF No. 130           filed 10/24/19         PageID.2193 Page 10 of 16



Exhibit Bates Beg No Bates End No. Description

231     40019805     40020572      Subject Binder for Subject 068 024

232     40020573     40021267      Subject Binder for Subject 068 025

233     40021268     40022017      Subject Binder for Subject 068 026

234     40022018     40022775      Subject Binder for Subject 068 027

235     40022776     40023543      Subject Binder for Subject 068 028

236     40023544     40024345      Subject Binder for Subject 068 029

237     40024346     40025095      Subject Binder for Subject 068 030

238     40025096     40025835      Subject Binder for Subject 068 031

239     40025836     40026433      Subject Binder for Subject 068 032

240     40026434     40026579      Subject Binder for Subject 068 033

241     40026580     40027083      Subject Binder for Subject 068 034

242     40027084     40027437      Subject Binder for Subject 068 035

243     40027438     40027801      Subject Binder for Subject 068 036

244     40027802     40028155      Subject Binder for Subject 068 037

245     40028156     40028543      Subject Binder for Subject 068 038

246     40028544     40028921      Subject Binder for Subject 068 039

247     40028922     40029197      Subject Binder for Subject 068 040

248     60021333     60021333.03   Email 12.1.2017 Hensley to Craig Tom with Diaries and Updated Diaries

249     60021334     60021334.08   12.1.2017 Email Attachment HS 16 555 Subject 068 012 Original Diary

250     60021335     60021335.08   12.1.2017 Email Attachment HS 16 555 Subject 068 012 Modified Diary

251     60021336     60021336.08   12.1.2017 Email Attachment HS 16 555 Subject 068 013 Original Diary

252     60021337     60021337.08   12.1.2017 Email Attachment HS 16 555 Subject 068 013 Modified Diary

253     60021338     60021338.08   12.1.2017 Email Attachment HS 16 555 Subject 068 014 Original Diary

254     60021339     60021339.07   12.1.2017 Email Attachment HS 16 555 Subject 068 015 Original Diary

255     60021340     60021340.09   12.1.2017 Email Attachment HS 16 555 Subject 068 015 Modified Diary

256     60021341     60021341.08   12.1.2017 Email Attachment HS 16 555 Subject 068 018 Original Diary

257 a   40030549     40030549      Photograph Seized N28 No Show Bags 2

257 b   40030551     40030551      Photograph Seized N28 Bottles in No Show Bag 1

257 c   40030554     40030554      Photograph Seized N28 Bottles in No Show Bag 2

257 d   10002492     10002492      PLACEHOLDER Photograph Evidence Locker N28 No Show Bags 2 count

257 e   10002493     10002493      PLACEHOLDER Photograph Evidence Locker N28 Bottles in No Show Bag 1

257 f   10002494     10002494      PLACEHOLDER Photograph Evidence Locker N28 Bottles in No Show Bag 2

257 g   10002495     10002495      PLACEHOLDER Physical Exhibit N28 No Show Bag
      Case 4:18-cr-06054-EFS           ECF No. 130            filed 10/24/19          PageID.2194 Page 11 of 16



Exhibit Bates Beg No Bates End No. Description

258 a     40030571   40030571      Photograph Desk Drawer Seized 590 Hydrocodone Pills in Desk drawer

258 b     40030572   40030572      Photograph Seized 590 Hydrocodone Pills in Bag from Desk Drawer

258 c     10002483   10002483      PLACEHOLDER Photograph Evidence Locker 590 Hydrocodone Pills in Bag

258 d     10002484   10002484      PLACEHOLDER Physical Exhibit 590 Hydrocodone Pills in Bag

259 a     40030580   40030580      Photograph on site B Study Document Box Outside

259 b     40030581   40030581      Photograph on site B Study Document Box Inside

259 c     40030582   40030582      Photograph Seized Plastic Bottle 136 morphine tablets

259 d     40030583   40030583      Photograph Seized B Study No Show Bags

259 e     10002479   10002479      PLACEHOLDER Photograph Evidence Locker Plastic Bottle 136 morphine tablets

259 f     10002480   10002480      PLACEHOLDER Photograph Evidence Locker B Study No Show Bags
    g
259       10002481   10002481      PLACEHOLDER Physical Exhibit Plastic Bottle 136 morphine tablets

259 h     10002482   10002482      PLACEHOLDER Physical Exhibit B Study No Show Bags
260 a
          40000598   40000598      Photograph On site Box of Phones 1
260 b
          40000599   40000599      Photograph On site Box of Phones 2
260
      c   40001559   40001559      Photograph Seized N 16 Electronic Diaries Phones front side
260
    d     40001560   40001560      Photograph Seized N 16 Electronic Diaries Phones back side
260 e
          10002496   10002496      PLACEHOLDER Photograph Evidence Locker N 16 Electronic Diaries Phones front side
260
      f   10002497   10002497      PLACEHOLDER Photograph Evidence Locker N 16 Electronic Diaries Phones back side
260
      g   10002498   10002498      PLACEHOLDER Physical Exhibit N 16 Electronic Diaries Phones

261       40000252   40000252      Photo of Exam Room #4

262       40000256   40000256      Photo of Exam Room

263       40000260   40000260      Photo of Exam Room

264       40000435   40000435      Photo of Conference Room

265       40000448   40000448      Lab Photo

266       40000523   40000523      Photo of Pharmacy

267       40000524   40000524      Photo of Pharmacy

268       40000525   40000525      Photo of Pharmacy

269       40000527   40000527      Photo Box Empty Hydrocodone and Morphine bottles

270       40000528   40000528      Photo Box Empty Hydrocodone and Morphine bottles

271       40000529   40000530      Photo empty CAM shot syringes

272       40000531   40000531      Photo empty bottles hydrocodone and morphine

273       40000533   40000533      Photo DEA No. BM3164009 bottles of hydrocodone morphine buprenex

274       40000543   40000543      Photo Subject 022 binder "no injection site"
      Case 4:18-cr-06054-EFS           ECF No. 130           filed 10/24/19         PageID.2195 Page 12 of 16



Exhibit Bates Beg No Bates End No. Description

275     40000614     40000614      Floor Plan

276     40000635     40000635      Photo Patient Sign ins

277     10000356     10000357      Written Statement of Justina Bruinekool

278     10000550     10000553      Written Statement of Denisse Charles

279     10001388     10001399      Megna Credit Card Statements

280     10002000     10002002      USAO Letter to Eisinger re Megna

281     11000001     11000470      Clin Track Shipment Requests

282     11000474     11000552      CSM Chart of Shipments DEA 222 Forms etc.

283     12000030     12000042      Certified WA SoS Records for Incorporation of Mid Columbia Research

284     15000138     15000144      Letter re Site Monitoring Visit Follow Up Letter B1481020

285     21062166     21062166.07   Email Mid Columbia Research to Ellingford re please email the LOI to them

286     21102700     21102701      Email Re Braeburn Screening Hold

287     21128759     21128759      Email Bawani to Correa re Back Pain Joventino

288     21134763     21134763      Email Correa to Bawani re Joventino

289     21148017     21148017.03   Email Kwang to Anwar re Braeburn

290     21149227     21149227.04   Email Ellingford to Kwang re Braeburn HS 16 555 Megna Site 068 Sample 222 Form

291     21149235     21149235      11.15.2016 DEA OMB Order Form

292     21520531     21520531      Email Macias to Correa cc Anwar re HS 16 555 Diaries

293     21520532     21520532.15   Back up Patient Diary 068 029

294     21520547     21520547.08   Back up Patient Diary 068 028

295     21520555     21520555.09   Back up Patient Diary 068 023

296     21520564     21520564.16   Back up Patient Diary 068 022

297     21520580     21520580.08   Back up Patient Diary 068 024

298     21520588     21520588.01   Back up Patient Diary 068 027

299     21520596     21520596.12   Back up Patient Diary 068 026

300     21520608     21520608.10   Back up Patient Diary 068 025

301     21520618     21520618.04   Letter to Kwang re radomization visit re Select Entries 025 026 027 024 022 023 028 029

302     21520622     21520622.04   Letter to Kwang re radomization visit re Select Entries 025 026 027 024 022 023 028 029

303     21574543     21574543      Email Megna to Megna re E mail

304     21587402     21587402      Email Megna to Megna re E mail

305     21852091     21852091.02   Email Charles to Charles re Braeburn

306     23340122     23340122.06   Email Leduc to Anwar re dal GenE FDA Warning Letter

307     40000931     40000936      DEA 222 Forms for Braeburn Study
      Case 4:18-cr-06054-EFS           ECF No. 130              filed 10/24/19    PageID.2196 Page 13 of 16



Exhibit Bates Beg No Bates End No. Description

308     40000932     40000932      Braeburn Master Subject Log

309     40000942     40000947      Braeburn Master Subject Log

310     40000948     40000981      Garduno Notebook

311     40000984     40001020      Garduno Handwritten Notes

312     40001021     40001022      Handwritten Notes

313     40001023     40001058      ClinTrak Printouts with Handwritten Notes

314     40001175     40001195      Garduno Spiral Notebook

315     40001196     40001308      Loose Papers

316     40001309     40001441      ClinTrak Printouts with Post Its

317     40001442     40001557      ClinTrack Printouts with Handwriting

318     40001562     40001653      N 18 Rosa Macias Chiesi Asthma Study File

319     40029289     40029583      Checks for Braeburn Study Subjects

320     40029607     40029610      Letter from Medpace to Megna re Study Termination

321     40029613     40029681      DEA 222 Froms

322     40029694     40029697      Email Hagood to Ellingford and Megna

323     40029885     40029888      Letter from Medpace to Megna re Audit Follow Up

324     40029899     40029900      Email Kwang to Correa re BPN3LBP

325     40029901     40029903      Letter from Kwang to Megna re Routine Monitoring Follow Up Letter

326     40029904     40029905      Letter from Kwang to Megna re Routine Monitoring Follow Up Letter

327     40029906     40029907      Letter from Kwang to Megna re Routine Monitoring Follow Up Letter

328     40029913     40029914      Letter from Medpace announcing the audit

329     40029978     40030365      Product Packing Slips

330     40030366     40030532      Drug Accountability Log

331     40030533     40030547      Site Signature and Responsibility Log

332     40030548     40030548      Handwritten Note re Subject 068 032

333     60019331     60019364      Braeburn Clinical Trial Agreement

334     60019372     60019372      Medpace Investigator Compliance Check Form

335     60019376     60019379      Pain Clinical Trial Questionaire

336     60019402     60019473      Braeburn Paper Diaries

337     60019474     60019483      Qualification Visit Report

338     60019498     60019524      Site Close out Report

339     60019557     60019579      Routine Close Out Report

340     60019933     60020242      Amendment 5 to Braeburn Study Protocol
      Case 4:18-cr-06054-EFS           ECF No. 130            filed 10/24/19         PageID.2197 Page 14 of 16



Exhibit Bates Beg No Bates End No. Description

341     60020701     60020707      Email Lindeman re anonymous concerns

342     60020747     60020750      Braeburn Audit Plan

343     60020757     60020761      Email Hand to Lindeman re Braeburn Audit

344     60020806     60020807      Email Lindeman re update on complaint

345     60020908     60020909      Braeburn Letter to FDA

346     60020931     60020945      Slide Deck re Audit

347     60021025     60021034      Medpace Checks to Mid Columbia Research

348     60021152     60021161      Letter to IRB re Corrective Actions in Braeburn

349     60021176     60021179      Letter Braeburn to Galloway

350     60021186     60021186.15   ClinTrak EDC Login Info.pdf

351     60021188     60021188      Email from Braeburn to DEA with Site Payments

352     60021189     60021189.02   Site Payment Spreadsheet for Braeburn Study.pdf

353     60021190     60021191      Braeburn Form FDA 1572 11.9.2016

354     60021241     60021241      Site Termination Letter from Medpace

355     21198660     2119860.08    Medpace 1st Amendment Clinical Trial Agreement 01.03.2017

356     60021242     60021244      Medpace 2nd Amendment Clinical Trial Agreement 09.26.2017

357     60021246     60021261      Braeburn Audit Report

358     60021300     60021300.41   PMP Spreadsheet Braeburn Subject Sept 1 2016 Dec 31 2016.pdf

359     10002465     10002465.04   DEA 6 Explanation of PMP Spreadsheet

360     90200144     90200144      Screen Shot of Anwar Phone Numbers

361     10000362     10000362      Email Ellingford to Tom attaching Pre Reg for GHB Study

362     10000363     10000366      Researcher Pre Reg Doc Background Questions for Researchers Megna

363     10000367     10000370      Email Ellingford to Tom re Next Week

364     10000685     10001119      GHB Application and Attachments

365     10002045     10002046      Email Bruinekook to Ellingford re GHB Study

366     10002047     10002048      Email Stover to Ellingford re GHB Study

367     10002262     10002263      Email Bruinekool to Tedesco cc Anwar re GHB

368     10002264     10002269      Email Stover to Ellingford re GHB Study

369     10002278     10002281      Email Anwar to Ellingford re GHB Study

370     12000030     12000042      Certified WA SoS Records for Incorporation of Mid Columbia Research

371     10001232     10001233      Written Statement of Cheta Nand M.D.

372     10001510     10001511      Written Statement of Elizabeth Liston

373     10001546     10001547      Garduno Email to Cruz re DOH
      Case 4:18-cr-06054-EFS           ECF No. 130              filed 10/24/19      PageID.2198 Page 15 of 16



Exhibit Bates Beg No Bates End No. Description

374     10001563     10001567      Cruz DOH Complaint

375     10001573     10001573      Nand Termination Letter

376     10001577     10001583      Zain Research DOH Complaint re Nand

377     10001589     10001593      Bruinekool DOH Complaint

378     10001597     10001600      Letter from Washington Department of Health to Justina Bruinekool

379     10001943     10001943      WA License Plate BDW1291

380     10002499     10002499      PLACEHOLDER YIN DOL Registration

381     10001957     10001957      Picture Text from Aaron Fernandez to Daisy Garduno

382     10002500     10002500      PLACEHOLDER DOL Photo Megna

383     10002501     10002501      PLACEHOLDER        DOL Photo Nand

384     10002502     10002502      PLACEHOLDER DOL Photo Anwar

385     20000062     20000063      Nand Statement to RPD

386     20000067     20000081      Richland P.D. Incident Investigation Report

387     21092049     21092049.4    Email to Covance

388     21200568     21200568.08   Email Re Passage Study

389 a   21774329     21774329      1.04.2018 Denisse Charles Email re Complete Expense List for the month

389 b   21774331     21774331.05   Email attachment Complete Expense List for the month Jan 2018.pdf

390     22070004     22070005      Anwar Email to Ellingford re EDC Memo Re Randomization

391     23005455     23005455.05   Sami Anwar CV

392     23292648     23292648.02   Anwar email to Warda Re Trial Join

393     23294274     23294274.02   Email RE Alzheimer's study

394     23323051     23323051.07   Email RE Protocol Deviations

395     23332756     23332756.05   Anwar email to Sakic Re Sun Pharma

396     23356533     23356533.07   Email to Astrazeneca

397     23362523     23362523.02   Anwar Email to Ellingford re EDC Memo

398     90100001     90100001      Galloway Cease and Desist Letter to Bruinekool

399     90100090     90100090      PLACEHOLDER Audio Justina Bruinekool Track 1 Unemployment Hearing

400     90100091     90100091      PLACEHOLDER Audio Justina Bruinekool Track 2 Unemployment Hearing

401     90100092     90100092.93   Bruinekool Transcript Unemployment Hearing

402     90400041     90400041      PLACEHOLDER Audio Phet Phiouphanh Track 1 Unemployment Hearing

403     90400042     90400042      PLACEHOLDER Audio Phet Phiouphanh Track 2 Unemployment Hearing

404     90400043     90400043      PLACEHOLDER Audio Phet Phiouphanh Track 3 Unemployment Hearing

405     90400044     90400044      PLACEHOLDER Audio Phet Phiouphanh Track 4 Unemployment Hearing
      Case 4:18-cr-06054-EFS           ECF No. 130            filed 10/24/19         PageID.2199 Page 16 of 16



Exhibit Bates Beg No Bates End No. Description

406     90400045     90400045      PLACEHOLDER Audio Phet Phiouphanh Track 5 Unemployment Hearing

407     90400046     90400046      PLACEHOLDER Audio Phet Phiouphanh Track 6 Unemployment Hearing

408     90400047     90400047      PLACEHOLDER Audio Phet Phiouphanh Track 7 Unemployment Hearing

409     90400048     90400048.54   Phet Phiouphanh Transcript Unemployment hearing

410     90700001     90700001      PLACEHOLDER Audo Denisse Charles Audio Unemployment Hearing

411     90700002                   PLACEHOLDER Denisse Charles Transcript Unemployment Hearing

412     10002503     10002503.03   Photo Anwar Text Messages

413     12000010     12000022      Certified WA SoS Records for Incorporation of GS Trials

414     13000940     13000942      FDA Form 1572 for Fibrosis Cirrhosis Study

415     13003819     13003822      Sunil CV from FDA

416     90500023     90500023      Hand delivered resignation letter

417     10002485     10002485      DEA Chart Deposits from Braeburn Medpace to MCR NO 7574

418     10002486     10002486      DEA Table Sponsor payments to ZR AND MCR

419     10002487     10002487      DEA Table Summary ZR Open Invoices per study as of 9.24.15

420     24000565     24000580      Zain Research Open Invoices as of 9.24.15

421     10002488     10002488      DEA Table Summary General Ledger Report ZR 2014 Payor and Total Revenue

422     10002489     10002489      PPT slide. Chart Revenue Summary ZR MCR 2014 to 2017

423 a   21018893     21018893.05   Email re H1 B Employer information form

423 b   21018901     21018901.02   Email attachment H1 B Documents ZMR Employer information form

424     21843469     21843469.24   H1 B Document ZMR 2015 Zain Tax Return

425     10002491     1002491.02    Miscellaneous Income For Taxes

426     23280947     23280947.154 Zain 2014 GL Spreadsheet

427     30015626     30015670      KeyBank Records No. 7574

428     30015388     30015452      KeyBank Records No. 2175

429     30015102     30015102      KeyBank Records No. 4371

430     30015112     30015112      KeyBank Records No. 4371

431     30015115     30015115      KeyBank Records No. 4371

432     30015460     30015478      KeyBank Records No. 4371

433     30000194     30000352      US Bank No. 9512

434     30003160     30003225      US Bank No. 6396

435     30016135     30016161      Nand Signature Cards Zain US Bank Accounts
